DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Harry Andrew Hild on 02/24/2021
The application has been amended as follows: 
In claim 6,
		Line 1, change “the said” to – said memory –
		Line 2, change “is” to – are –
In claim 7,
		Line 2, change “packaging” to – package –
In claim 9,
		Between lines 4 and 5, insert – a component device; --
		Line 5, before “memory” insert – the –
		Line 6, before “component” insert – the –

		Line 8, change “seal.” to – sealed, a geometry of the heterogeneous electrical device has 	a volume of 1 mm3 or less.
Cancel claim 10
In claim 13,
		Line 8, before “memory” insert – the –
		Line 9, before “component” insert – the –
		Line 10, before “said memory device” delete “the” 
 
Allowable Subject Matter
Claims 1-9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
►	Recorded Prior Art fails to disclose combination structure of heterogeneous electrical device as characteristics recited in claim 1 comprising a field programmable gateway array (FPGA) device on a third portion of the support substrate; a component device on a fourth portion of the support substrate; and a package component electrically interconnecting the microprocessor device, memory device and component device, wherein a geometry of the heterogeneous electrical device has a volume of 1 mm3 or less.
►	Recorded Prior Art fails to disclose combination structure of heterogeneous electrical device as characteristics recited in claim 9 comprising a field programmable gateway array (FPGA) device; a component device and a package component electrically interconnecting the microprocessor device, memory device and component device, wherein at least one of electrical devices selected from 3 or less.
►	Recorded Prior Art fails to disclose combination structure of heterogeneous electrical device as characteristics recited in claim 13 comprising field programmable gateway array (FPGA) device on a third portion of the support substrate; a component device on a fourth portion of the support substrate; and a package component electrically interconnecting the microprocessor device, the memory device and the component device, wherein a geometry of the heterogeneous electrical device has a Page 4 of 9volume of 1 mm3 or less, wherein said memory device, said microprocessor device and said component device are present on the support substrate and the package component  is stacked on a level of said memory device, said microprocessor device and said component device are present on the support substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THANHHA S PHAM/Primary Examiner, Art Unit 2819